Citation Nr: 1412788	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

At the May 2013 hearing, the Veteran raised a claim seeking entitlement to special monthly compensation based upon loss of use of his left lower extremity.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his hearing before the Board, the Veteran testified that the residuals of his left knee injury have increased in severity since his most recent VA examination in June 2012.  Specifically, he reported increased weakness, instability, buckling, and limited range of motion in his left knee.  He also indicated that he now has to wear a left knee brace and use a cane almost daily; and further argued that he should be awarded, at a minimum, separate compensable ratings based upon instability and limited motion in his left knee.

Under these circumstances, the Board finds that a new examination is needed to ascertain the current degree of severity of the Veteran's service-connected residuals of a left knee injury and that further development to obtain any outstanding records pertinent to the claim should be undertaken. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include records of any VA medical treatment received since October 2011  

2.  After completion of the foregoing, the Veteran should be afforded an examination to determine the current degree of severity of his service-connected residuals of a left knee injury.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required to rate the service-connected residuals of a left knee injury.  

A rationale must be provided for any opinion expressed.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 


	                                                                    (CONTINUED ON NEXT PAGE)

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


